FILED
                                                                       United States Court of Appeals
                                                                               Tenth Circuit

                                                                                May 20, 2019
                        UNITED STATES COURT OF APPEALS Elisabeth A. Shumaker
                                                                                Clerk of Court
                                      TENTH CIRCUIT



 UNITED STATES OF AMERICA,
                Plaintiff–Appellee,
 v.                                                               No. 18-3165
 JOSEPH ANTHONY RANSOM,                                 (D.C. Nos. 6:18–CV–01062–EFM
                                                          and 6:14–CR–10194–EFM–1)
                Defendant–Appellant.                                (D. Kan.)


             ORDER DENYING CERTIFICATE OF APPEALABILITY*


Before PHILLIPS, McKAY, and O’BRIEN, Circuit Judges.


       Appellant Joseph Ransom seeks a certificate of appealability to appeal the district

court’s denial of his 28 U.S.C. § 2255 habeas motion.

       Appellant was convicted by a jury of multiple drug and firearm offenses, and we

affirmed his conviction and sentence on direct appeal. See United States v. Ransom, 691

F. App’x 504 (10th Cir. 2017). In February 2018, Appellant filed a motion under § 2255

in which he argued that his conviction and sentence should be vacated based on the

ineffective assistance of counsel and a Sixth Amendment violation relating to his right to

self-representation. In July 2018, Appellant filed a second § 2255 motion that raised



       *
          This order is not binding precedent except under the doctrines of law of the case, res
judicata, and collateral estoppel. It may be cited, however, for its persuasive value consistent
with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
additional claims for relief. This motion was soon followed by a written request for the

court to treat his second § 2255 motion as an addendum to and/or replacement for the

original motion. Together, the two motions raised four grounds for habeas relief:

(1) Appellant received ineffective assistance both at trial and on appeal; (2) the trial court

erred in instructing the jury on the elements of possession of a firearm in furtherance of a

drug-trafficking offense; (3) the facts of this case fail to establish that Appellant

possessed a firearm in furtherance of a drug-trafficking offense; and (4) his Sixth

Amendment rights were violated both when the court initially permitted him to represent

himself pro se and when the court later revoked his ability to represent himself. The

district court considered each of these claims in a twenty-five page order, ultimately

concluding that Appellant had not established a valid claim for relief under § 2255. The

court accordingly denied both the original § 2255 motion and the supplemental motion on

the merits.

       To receive a certificate of appealability, a habeas petitioner “must demonstrate that

reasonable jurists would find the district court’s assessment of the constitutional claims

debatable or wrong.” Slack v. McDaniel, 529 U.S. 473, 484 (2000). Appellant has not

satisfied this standard. As an initial matter, Appellant argues that the district court erred

in denying his § 2255 motion without granting him leave to file his amended motion;

however, the court in fact considered all of the claims from both his original motion and

his supplemental motion, and thus Appellant has shown no error relating to the proposed

amendment. Moreover, having reviewed Appellant’s brief, the record on appeal, and the

                                              -2-
pertinent cases, we see no error in the district court’s thorough and persuasive analysis of

the merits of each of Appellant’s claims.

       Accordingly, for substantially the same reasons as the district court, we DENY

Appellant’s request for a certificate of appealability and DISMISS the appeal. His

motion for leave to proceed in forma pauperis on appeal is GRANTED.


                                                   ENTERED FOR THE COURT



                                                   Monroe G. McKay
                                                   Circuit Judge




                                             -3-